EXHIBIT 2.1 PLAN AND AGREEMENT OF MERGER PLAN AND AGREEMENT OF MERGER, dated as of January 9, 2009 (the “Agreement”), among Diamond I, Inc., a Delaware corporation (“Parent”), UB Acquisition Corp., a Nevada corporation wholly owned by Parent (“Acquiror”), and ubroadcast, Inc., a Nevada corporation (“Target”) (Aquiror and Target being hereinafter collectively referred to as the “Constituent Corporations”). WHEREAS, the Boards of Directors of Parent, Acquiror and Target have approved the acquisition of Target by Parent; WHEREAS, in furtherance of such acquisition, the Boards of Directors of Parent, Acquiror and
